



COURT OF APPEAL FOR ONTARIO

CITATION: Cheung v.
    Shuen, 2015 ONCA 403

DATE: 20150604

DOCKET: M44676 (C59833)

Juriansz, Lauwers and Huscroft JJ.A.

BETWEEN

Kin
    Kwok Cheung aka K.K. Cheung,

CToday
    TV Broadcasting Corporation

and China Economy
    International Corp.

Plaintiffs/Defendants
    by Counterclaim

(Respondents)

and

Piera
    Shuen aka Sau Har Ip and

Chinese Culture TV of
    Canada CCTV Inc. (CCCTV)

Defendants/Plaintiffs
    by Counterclaim

(Appellants)

Chi-Kun Shi, for the appellants (defendants)

Shaun Laubman, for respondents

Heard: June 2, 2015

On appeal from the order of Justice Laurence Pattillo of
    the Superior Court of Justice, dated December 9, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The respondents motion to quash the appeal is granted. The order under
    appeal is interlocutory. The order struck certain paragraphs of the statement
    of defence as scandalous, frivolous and irrelevant. It did not dispose of any
    substantive defence. This court is without jurisdiction to entertain the
    appeal.

[2]

Costs of the motion and the appeal are fixed in the amount of $18,000 as
    agreed by counsel, all inclusive.


